Name: Council Decision (EU) 2019/385 of 4 March 2019 on the conclusion of the Protocol on the implementation of the Fisheries Partnership Agreement between the European Union and the Republic of CÃ ´te d'Ivoire (2018-2024)
 Type: Decision
 Subject Matter: fisheries;  Africa;  international affairs;  European construction
 Date Published: 2019-03-12

 12.3.2019 EN Official Journal of the European Union L 70/1 COUNCIL DECISION (EU) 2019/385 of 4 March 2019 on the conclusion of the Protocol on the implementation of the Fisheries Partnership Agreement between the European Union and the Republic of CÃ ´te d'Ivoire (2018-2024) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43, in conjunction with Article 218(6)(a)(v) and Article 218(7) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) On 17 March 2008, the Council adopted Regulation (EC) No 242/2008 (2) concluding the Fisheries Partnership Agreement between the Republic of CÃ ´te d'Ivoire and the European Community (3) (the Agreement). The Agreement was then tacitly renewed and is still in force. (2) The last Protocol to the Agreement expired on 30 June 2018. (3) The Commission has negotiated, on behalf of the Union, a new Protocol implementing the Agreement (the Protocol). The Protocol was initialled on 16 March 2018. (4) In accordance with Council Decision (EU) 2018/1069 (4), the Protocol was signed on 1 August 2018, subject to its conclusion at a later date. (5) The Protocol has been applied on a provisional basis as from the date of its signature. (6) The objective of the Protocol is to enable the Union and the Republic of CÃ ´te d'Ivoire (CÃ ´te d'Ivoire) to work more closely on promoting a sustainable fisheries policy, sound exploitation of fisheries resources in Ivorian waters, and CÃ ´te d'Ivoire's efforts to develop a blue economy. (7) The Protocol should be approved. (8) Article 9 of the Agreement establishes the Joint Committee responsible for monitoring its implementation (the Joint Committee). Furthermore, in accordance with Article 5(4) and Articles 6 and 7 of the Protocol, the Joint Committee may approve certain amendments to the Protocol. In order to facilitate the approval of such amendments, the Commission should be empowered, subject to specific conditions, to approve those amendments under a simplified procedure, HAS ADOPTED THIS DECISION: Article 1 The Protocol on the implementation of the Fisheries Partnership Agreement between the European Union and the Republic of CÃ ´te d'Ivoire (2018-2024) is hereby approved on behalf of the Union (5). Article 2 The President of the Council shall, on behalf of the Union, give the notification provided for in Article 14 of the Protocol. Article 3 Subject to the provisions and conditions set out in the Annex to this Decision, the Commission shall be empowered to approve, on behalf of the Union, the amendments to the Protocol to be adopted by the Joint Committee. Article 4 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 4 March 2019. For the Council The President A. ANTON (1) Consent of 12 February 2019 (not yet published in the Official Journal). (2) Council Regulation (EC) No 242/2008 of 17 March 2008 on the conclusion of the Fisheries Partnership Agreement between the European Community and the Republic of CÃ ´te d'Ivoire (OJ L 75, 18.3.2008, p. 51). (3) OJ L 48, 22.2.2008, p. 41. (4) Council Decision (EU) 2018/1069 of 26 July 2018 on the signing, on behalf of the Union, and provisional application of the Protocol on the implementation of the Fisheries Partnership Agreement between the European Union and the Republic of CÃ ´te d'Ivoire (2018-2024) (OJ L 194, 31.7.2018, p. 1). (5) The Protocol has been published in OJ L 194 of 31.7.2018, p. 3, together with the decision on signature. ANNEX SCOPE OF THE EMPOWERMENT AND PROCEDURE FOR ESTABLISHING THE UNION POSITION IN THE JOINT COMMITTEE (1) The Commission shall be authorised to negotiate with the Republic of CÃ ´te d'Ivoire and, where appropriate and subject to compliance with point 3, agree on modifications to the Protocol in respect of the following issues: (a) review of fishing opportunities and related provisions in accordance with Articles 6 and 7 of the Protocol; (b) adaption of the arrangements for implementing sectoral support in accordance with Article 6 of the Protocol; (c) management measures falling within the powers of the Joint Committee in accordance with Article 5(4) of the Protocol. (2) In the Joint Committee established under the Agreement, the Union shall: (a) act in accordance with the objectives pursued by the Union within the framework of the Common Fisheries Policy; (b) promote positions that are consistent with the relevant rules adopted by regional fisheries management organisations and in the context of joint management by coastal States. (3) When a decision on modifications to the Protocol referred to in point 1 is to be adopted during a Joint Committee meeting, the necessary steps shall be taken to ensure that the position to be expressed on behalf of the Union takes account of the latest statistical, biological and other relevant information transmitted to the Commission. To this effect and based on that information, a document setting out the particulars of the proposed Union position shall be transmitted by the Commission services, in sufficient time before the relevant Joint Committee meeting, to the Council or to its preparatory bodies for consideration and approval. (4) In respect of the issues referred to in point 1(a), the approval of the envisaged Union position by the Council shall require a qualified majority of votes. In the other cases, the Union position envisaged in the preparatory document shall be deemed to be agreed, unless a number of Member States equivalent to a blocking minority objects during a meeting of the Council's preparatory body or within 20 days from receipt of the preparatory document, whichever occurs earlier. In case of such objection, the matter shall be referred to the Council. (5) If, in the course of further meetings, including on the spot, it is impossible to reach an agreement in order for the Union position to take account of new elements, the matter shall be referred to the Council or its preparatory bodies. (6) The Commission is invited to take, in due time, any steps necessary as a follow up to the decision of the Joint Committee, including, where appropriate, publication of the relevant decision in the Official Journal of the European Union and submission of any proposal necessary for the implementation of that decision.